                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

JENNIFER L. BERG                               Case No. 8:16-cv-411-27-MRM
JENNIFER L. HOLLINGSWORTH                      Case No. 2:18-cv-573-UA-MRM
CURTIS L. GLOVER, SR.,                         Case No. 8:18-cv-1248-T-AEP
CHRISTOPHER W. MCVEY                           Case No. 8:18-cv-2304-T-SPF
LISA L. KROITZSCH                              Case No. 8:18-cv-2475-T-AAS
KATHLEEN STEELE                                Case No. 8:18-cv-2522-T-33AEP
     o/b/o P.S.S., Jr., a minor
LALISHKA RAMIREZ                               Case No. 8:18-cv-2539-T-CPT
LISA M. DEMYANOVICH                            Case No. 8:18-cv-2786-T-AAS
GINA M. ISOM                                   Case No. 8:18-cv-2859-T-30-CPT
GLEN A. HATCHETT                               Case No. 8:19-cv-196-T-AEP

      Plaintiffs,

v.

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

             Defendant.
                                          /

                               OMNIBUS ORDER

      Plaintiffs request that the court vacate its scheduling orders because the

orders require the parties to submit a joint memorandum. Instead, each Plaintiff

would like to submit an individual memorandum and have the Commissioner

submit a responsive memorandum.           Plaintiffs argue that requiring a joint

memorandum is unconstitutional, unauthorized by rules or statutes, and not a

reasonable exercise of the court’s inherent authority to control its docket or its

courtroom procedures.     In a separate motion, each Plaintiff also requests all

deadlines set forth in the scheduling orders be stayed until the court decides

whether the parties’ briefing will be joint or separate.
      This court, like the other ninety-three federal district courts across the

country, serves as an appellate court for social security claimants dissatisfied with

the Commissioner’s disability decision. Not surprisingly, the Federal Rules of Civil

Procedure, with their focus on the ordinary civil action, do little to aid this court in

the exercise of this appellate authority. Importantly, the Federal Rules provide no

direction for how a social security claimant can present alleged errors to the district

court for review of the Commissioner’s final administrative decision. Without a set

of governing procedural rules, the courts must devise methods for managing a

sizeable appellate caseload.     There is no national consensus regarding such

methods.    Instead, the resulting procedural tools employed range from oral

argument in every appeal to a pre-briefing proposal for settlement requirement to

joint stipulations of fact to simultaneous briefing. Here, the undersigned judges,

like many magistrate judges in at least one other district (the Central District of

California), require a joint memorandum rather than separate briefs.

      The Supreme Court “has long recognized that a district court possesses

inherent powers that are ‘governed not by rule or statute but by the control

necessarily vested in courts to manage their own affairs so as to achieve the orderly

and expeditious disposition of cases.’” Dietz v. Bouldin, 136 S. Ct. 1885, 1891 (2016)

(citations omitted).    Stated another way, district courts maintain “inherent

authority to manage their dockets and courtrooms with a view towards the efficient

and expedient resolution of cases.” Id. at 1892 (citations omitted).

      The scheduling orders fall within the exercise of such inherent authority and

explicitly state that the preparation of a single joint memorandum will “facilitate



                                           2
the prompt disposition of this case by the Court.” The exercise of this inherent

authority remains not only reasonable but also essential when considering the

Middle District of Florida, at last count, had the third highest social security

appeal caseload in the country. See Federal Judicial Caseload Statistics 2018,

available at https://www.uscourts.gov/statistics-reports/federal-judicial-caseload-

statistics-2018. To put this in context, for the last available reporting period (April

1, 2017 to March 31, 2018), social security claimants filed 795 appeals in the

Middle District of Florida.     See Table C-3 of the Federal Judicial Caseload

Statistics 2018, available at https://www.uscourts.gov/statistics/table/c-3/federal-

judicial-caseload-statistics/2018/03/31. By comparison, in the same year, social

security claimants filed 145 appeals in the Southern District of Florida. Id.

      To address this overwhelming number of appeals, the undersigned judges

enter scheduling orders requiring submission of a joint memorandum.               The

scheduling orders do not dictate or limit any issues a plaintiff may raise. When

unresolved objections regarding the facts occur between a plaintiff and the

Commissioner, the Commissioner may state such objections in a footnote. While a

plaintiff must identify and frame his or her issues in a neutral fashion in each

heading, the Commissioner responds to each issue after the presentation of the

plaintiff’s issue. With leave of court, plaintiffs additionally may assert in a reply

brief any arguments against the Commissioner’s position.          And, although the

scheduling orders require that the joint memorandum not exceed forty pages, the

court routinely permits the parties to file a joint memorandum in excess of that

limit when the parties contend additional pages are necessary to effectively and



                                          3
thoroughly address the issues.      The court also routinely permits reasonable

extensions to the briefing deadline. Further, the scheduling orders do not prohibit

or otherwise interfere with a plaintiff’s presentation of the issues.

      In sum, the scheduling orders remain within the court’s inherent authority

to manage its docket and to efficiently and expediently decide its overwhelming

docket of social security appeals. The scheduling orders also afford plaintiffs ample

opportunity to thoroughly and effectively present their cases.

      Accordingly, it is hereby ORDERED:

      1. Plaintiffs’ Notices of Objection to Joint Memorandum and Motion to

Vacate Order Requiring Joint Memorandum to Allow Plaintiffs to Submit an

Individual Memorandum are DENIED.

      2. Plaintiffs’ Motions to Stay Memorandum Schedule Pending [] Resolution

of Plaintiffs’ Notice Objection to Joint Memorandum and Motion to Vacate Order

Requiring Joint Memorandum to Allow Plaintiffs to Submit an Individual

Memorandum are DENIED AS MOOT.                 The joint memoranda are due in

conformity with the scheduling orders or within twenty-one days of this order,

whichever is later.




                                          4
      ORDERED in Tampa and Fort Myers, Florida, on this 21st of May, 2019.




cc: Counsel of Record




                                     5
